         Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                                                Desc
                             Imaged Certificate of Notice Page 1 of 10
                                              United States Bankruptcy Court
                                             Central District of California
Pette,
              Plaintiff                                                                           Adv. Proc. No. 17-01068-MW
Sanders,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 03, 2019
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2019.
pla            +Larnita Pette,   2588 El Camino Real Ste F-195,   Carlsbad, CA 92008-1211
dft            +Ralph E Sanders,   1251 W Bishop,   Santa Ana, CA 92703-4548

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2019 at the address(es) listed below:
              Gregory L Bosse   on behalf of Defendant Ralph E Sanders greg@lawbosse.com, lynn@lawbosse.com
              United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)   ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                            TOTAL: 3
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                          Desc
                     Imaged Certificate of Notice Page 2 of 10


1
2
                                                                     FILED & ENTERED
3
4                                                                           JUN 03 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bolte      DEPUTY CLERK


7
8                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                    SANTA ANA DIVISION
10
11   In re:                                       CHAPTER 7

12   Ralph E Sanders                             Case No.: 8:17-bk-10265-MW
                                      Debtor(s). Adv No: 8:17-ap-01068-MW
13
14                                                MEMORANDUM DECISION AND ORDER
     Larnita Pette
15
                                     Plaintiff(s), Date:      May 20-21, 2019
                                                   Time:      9:00 AM
16        v.                                       Courtroom: 6C
                                                              411 W Fourth Street
17   Ralph E Sanders                                          Santa Ana, CA 92701
18                                 Defendant(s).

19
20   Larnita Pette, plaintiff pro se
     Ralph E. Sanders, defendant-chapter 7 debtor
21   Gregory L. Bosse, for defendant Ralph E. Sanders
22
23   WALLACE, J.
24            The Court conducted a two-day trial on May 20-21, 2019 in this adversary proceeding
25   EURXJKWE\SODLQWLII/DUQLWD3HWWH ³0V3HWWH´ DJDLQVWGHIHQGDQW-chapter 7 debtor Ralph E.
26   6DQGHUV ³0U6DQGHUV´ 0V3HWWHVHHNVWKHHQWU\RIDQRUGHUGHQ\LQJ0U6DQGHUV¶V
27   discharge on the ground that he knowingly and fraudulently made a false oath or account in
28   this case by filing false schedules and statement of financial affairs. 11 U.S.C. § 727(a)(4).




                                                 -1-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                            Desc
                     Imaged Certificate of Notice Page 3 of 10


1    Mr. Sanders admits that there are omissions in these documents but attributes the errors to
2    his bankruptcy petition preparer, Grady Vickers, who is now deceased. He also argues the
3    omissions are not material.
4              Ms. Pette was self-represented throughout the entirety of these proceedings. Mr.
5    Sanders was self-represented until the eve of trial, at which point he engaged the services of
6    an attorney to represent him at trial.
7
8                                                  FINDINGS OF FACT
9              Ms. Pette is the only child of her mother, Bobbye Rives, who passed away in 2014.
10   0U6DQGHUVLV%REE\H5LYHV¶VQHSKHZDQG0V3HWWH¶VFRXVLQ1
11             Ms. Pette contends that her mother began undergoing personality changes about four
12   years before her death and that her condition eventually became full-blown dementia
13       DOWKRXJKQRW$O]KHLPHU¶V      2   involving rage and anger, often directed at Ms. Pette. She states
14   that she called the police after her mother attacked her (she had moved down from the Bay
15   Area in 2010 to care for her mother) and that at least on one occasion her mother was placed
16   on a three-day hold at a mental institution.
17             Serious conflict developed between Ms. Pette and Mr. Sanders after Mr. Sanders
18   made accusations to Adult Protective Services that Ms. Pette was committing elder abuse
19   against her mother. Ms. Pette vigorously denies these accusations. The entire record in this
20   FDVH0V3HWWH¶VGHPHDQRUDQGKHUGLVFXVVLRQRIKHUPRWKHU¶VPHGLFDODQGPHQWDOFRQGLWLRQ
21   in great and intricate detail all lead this Court to view with extreme skepticism any contention
22   that Ms. Pette committed elder abuse against her mother.
23             Regarding testamentary arrangements, Ms. Pette alleges that Bobbye Rives and her
24   husband had a joint will in which each of them left half of their estate to Ms. Pette (with the
25   other half going to the surviving spouse).3 +RZHYHUDWWKHWLPHRI%REE\H5LYHV¶VGHDWKWKH
26   RSHUDWLYHGRFXPHQWZDVDWUXVW WKH³%REE\H5LYHV7UXVW´ WKDWQDPHG0U6DQGHUVDQG
27
28   1   5HSRUWHU¶V7UDQVFULSW ³57´ 0D\DW-55, 58.
     2   1 R.T. at 55, lines 8-16.
     3   1 R.T. at 57, lines 18-21.



                                                              -2-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                         Desc
                     Imaged Certificate of Notice Page 4 of 10


1    Beverly Monique Murray-&DOFRWH ³0V&DOFRWH´ DVWUXVWHHVDQGGLVSRVHGRI%REE\H5LYHV¶V
2    estate as follows: as to an interest in real property, one-fifth to Mr. Sanders, one-fifth to Ms.
3    Pette, one-fifth apiece to each of three other distant relatives; as to the balance of the estate,
4    Ms. Calcote as residuary legatee.
5              Faced with near-disinheritance despite her status as the only child of Bobbye Rives,
6    Ms. Pette commenced probate litigation in the California state courts against Mr. Sanders
7    and Ms. Calcote for undue influence over her mother. She commenced a second action
8    against Mr. Sanders for defamation.4
9              While this state court litigation was proceeding, Mr. Sanders and Ms. Calcote as
10   trustees of the Bobbye Rives Trust began making trust distributions to themselves and the
11   other beneficiaries. Mr. Sanders received approximately $90,000 from the Bobbye Rives
12   Trust in a series of installments in 2015. Mr. Sanders did not deposit the money in any bank
13   but instead kept it in a safe.
14             With the litigation costs rising, Mr. Sanders alleges that his attorney advised him to file
15   bankruptcy to wipe out any debts to Ms. Pette and thereby eliminate the need for him to
16   spend more money on attorneys in defending the litigation brought by Ms. Pette.
17             Mr. Sanders engaged bankruptcy petition preparer Grady Vickers to prepare a chapter
18   7 petition for him. He alleges that he emailed Mr. Vickers detailed information about the
19   distributions he received from the Bobbye Rives Trust, but the evidence received by the
20   &RXUWIDOOVVKRUWRIHVWDEOLVKLQJWKLVSRLQW,W¶VWUXHWhat Mr. Sanders sent Mr. Vickers various
21   HPDLOVZLWKDWWDFKPHQWVEXWWKH&RXUWKDVRQO\0U6DQGHUV¶VWHVWLPRQ\WKDWWKHDWWDFKPHQWV
22   included information about Bobbye Rives Trust distributions. Based upon the entire record in
23   WKLVFDVHDQG0U6DQGHUV¶Vdemeanor on the witness stand, the Court does not regard such
24   testimony as credible.
25             0U6DQGHUV¶VEDQNUXSWF\SHWLWLRQXQGHUFKDSWHUZDVILOHGRQ-DQXDU\
26   Grady Vickers is shown as the petition preparer. The petition contains three significant
27
28
     4   1 R.T. at 58-59.



                                                        -3-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                         Desc
                     Imaged Certificate of Notice Page 5 of 10


1    omissions.5
2              )LUVWRQSDJHRIXQGHU3DUWWKHTXHVWLRQLVDVNHG³'R\RXRZQRUKDYHDQ\
3    OHJDORUHTXLWDEOHLQWHUHVWLQDQ\RIWKHIROORZLQJ"´7KHUHLVWKHQOLVWHGYDULRXVNLQGVRI
4    property, money, deposits, bonds, etc. One of the categories is in numbered paragraph 25
5    RQSDJHRI³7UXVWVHTXLWDEOHRUIXWXUHLQWHUHVWVLQSURSHUW\DQGULJKWVRUSRZHUV
6    H[HUFLVDEOHIRU\RXUEHQHILW´,QVWHDGRIDQVZHULQJ³\HV´WRUHIOHFWKLVLQWHUHVWLQWKH%REE\H
7    Rives Trust, Mr. Sanders checked thH³QR´ER[
8              Second, in the Statement of Financial Affairs, at page 42 of 76, the question is asked
9    ³'LG\RXUHFHLYHDQ\RWKHULQFRPHGXULQJWKLV\HDU>LH@RUWKHWZRSUHYLRXVFDOHQGDU
10   \HDUV>LHDQG@"´0U6DQGHUVFKHFNHGWKHER[³\HV´DQGGLVFORVHGWKHUHFHLSWRI
11   unemployment benefits in 2015 and 2016 but did not disclose his receipt of over $90,000
12   from the Bobbye Rives Trust in the 2015 ± 2016 time period.
13             7KLUGRQ6FKHGXOH,DWSDJHRIXQGHU³3DUW'HVFULEH(PSOR\PHQW´0r.
14   6DQGHUVFKHFNHGWKHER[³1RWHPSOR\HG´HYHQWKRXJKLQIDFWKHZDVHPSOR\HGE\DQRQ-
15   profit organization that provided him with free housing and expense reimbursement in
16   H[FKDQJHIRUKLVVHUYLFHVDVSURSHUW\PDQDJHURIWKHRUJDQL]DWLRQ¶VUHVLGHQWLDOKRXVing
17   property. (To complete the circle on this, in Part 11 on page 51 of 76, he checked the box
18   ³QR´LQDQVZHULQJDTXHVWLRQDVWRZKHWKHUKHZDVD³sole proprietor or self-employed in a
19   trade, profession or other activity, either full-time or part- WLPH´ so that even if there might or
20   might not be technical reasons why he was not an employee but instead self-employed as an
21   independent contractor, he would have given an untruthful answer in any event).
22             Thus, to summarize, there are untruthful answers to questions in the petition relating to
23   0U6DQGHUV¶HPSOR\PHQWKLVRZQHUVKLSRISURSHUW\DQGKLVLQFRPH
24             Mr. Sanders admits that the petition is untruthful in the respects discussed above. He
25   contends, however, that he was unaware of these omissions when he signed the petition and
26   swore under oath that the petition was true and correct. See Jurats on pages 40 and 52 of
27   +HEODPHVWKHPLVWDNHVRQ*UDG\9LFNHUVDQGDWWULEXWHVWKHHUURUVWR*UDG\9LFNHUV¶V
28
     5   The topic of materiality is discussed infra.



                                                        -4-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                      Desc
                     Imaged Certificate of Notice Page 6 of 10


1    alleged ill health during the fall and early winter of 2016-17.
2           Mr. Sanders notes that he amended his schedules to correct these errors after they
3    came to light at his section 341(a) examination. He points to his prompt admission of the
4    errors at the examination as evidence that the omissions were unintentional. Ms. Pette
5    counters that she was present at the section 341(a) examination, and that her presence left
6    him with no alternative but to admit these errors.
7           0U6DQGHUV¶VFR-trustee, Ms. Calcote, filed a bankruptcy petition on February 17,
8    2017, a IHZZHHNVDIWHU0U6DQGHUVILOHGKLVSHWLWLRQ0V&DOFRWH¶VDWWRUQH\$ORQ'DUYLVK
9    (VTVLJQHGKHUSHWLWLRQDVKHUDWWRUQH\0V&DOFRWH¶VSHWLWLRQOLNH0U6DQGHUV¶VSHWLWLRQ
10   fails to disclose her interest in the Bobbye Rives Trust or her receipt of distributions from the
11   Bobbye Rives Trust during 2015 or 2016 (or any other time).
12          0V&DOFRWH¶VRPLVVLRQVFDPHWRWKHDWWHQWLRQRIWKH8QLWHG6WDWHV7UXVWHH WKH
13   ³867´ 7KH867FRPPHQFHGDQDGYHUVDU\SURFHHGLQJDJDLQVW0V&DOFRWHE\ILOLQJD
14   complaint on September 27, 2017 to deny her a discharge. Numbered paragraphs 22 and 23
15   of the complaint accuse Ms. Calcote of intentionally and fraudulently concealing her interest
16   in the Bobbye Rives Trust and her receipt of approximately $85,000 in distributions from the
17   %REE\H5LYHV7UXVW1XPEHUHGSDUDJUDSKRI0V&DOFRWH¶VDQVZHUWRWKHFRPSODLQW
18   DOOHJHVWKHRPLVVLRQRIKHULQWHUHVWLQWKH%REE\H5LYHV7UXVWZDV³LQDGYHUWHQW´,Q
19   numbered paragraph 8 of the answer she generally and specifically denies the allegations of
20   QXPEHUHGSDUDJUDSKVDQGRIWKH867¶VFRPSODLQW
21          2Q-DQXDU\WKH8670V&DOFRWH0V&DOFRWH¶VFKDSWHUWUXVWHH5RVHQGR
22   *RQ]DOH]DQGRWKHUSDUWLHVILOHGDVWLSXODWLRQGLVPLVVLQJ0V&DOFRWH¶VFKDSWHUFDVHZLWKRXW
23   a discharge and with an eight-year bar to re-filing. The stipulation recited that it was intended
24   WRIXOO\UHVROYHWKH867¶VDGYHUVDU\SURFHHGLQJWRGHQ\0V&DOFRWHDGLVFKDUJHDQG
25   therefore required the UST to voluntarily dismiss it.
26   //
27   //
28




                                                     -5-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                       Desc
                     Imaged Certificate of Notice Page 7 of 10


1                                          CONCLUSIONS OF LAW
2           11 U.S.C. § 727(a)(4)(A) provides that the bankruptcy court shall grant the debtor a
3    discharge unless the debtor ³knowingly and fraudulently, in or in connection with the case . . .

4    PDGHDIDOVHRDWKRUDFFRXQW´

5           Ms. Pette bears the burden of proving by a preponderance of the evidence that Mr.

6    6DQGHUV¶VGLVFKDUJHVKRXOGEHGHQLHGKhalil v. Developers Sur. & Indem. Co. (In re Khalil),

7    %5 %$3WK&LU $IDOVHVWDWHPHQWRUDQRPLVVLRQLQDGHEWRU¶V

8    bankruptcy schedule or statement of financial affairs can constitute a false oath. Id.; Roberts

9    v. Erhard (In re Roberts), 331 B.R. 876, 882 (B.A.P. 9th Cir. 2005), DII¶G24 Fed. Appx. 420

10   (9th Cir. 2007). However, a false statement or omission that has no impact on a bankruptcy

11   case is not material and does not provide grounds for denial of a discharge. Fogal Legware

12   of Switz., Inc. v. Wills (In re Wills), 243 B.R. 58, 63 (B.A.P. 9th Cir. 1999).

13          To prevail in this adversary proceeding, Ms. Pette must show by a preponderance of

14   the evidence that (1) Mr. Sanders made a false statement or omission; (2) regarding a

15   material fact, and (3) he did so knowingly and fraudulently. Searles v. Riley (In re Searles),

16   317 B.R. 368, 377 (B.A.P. 9th Cir. 2004), DII¶G, 212 Fed. Appx. 589 (9th Cir. 2006). The Court

17   finds that Mr. Sanders made a false omission of his interest in the Bobbye Rives Trust, his

18   receipt of over $90,000 from the Bobbye Rives Trust and his employment status with respect

19   to the non-profit organization mentioned above.

20          ³0DWHULDOLW\´LVGHILQHGEURDGO\IRUSXUSRVHVRIWKHGHQLDORIGLVFKDUJHUXOHV$IDFWLV

21   PDWHULDO³LILWEHDUVDUHODWLRQVKLSWRWKHGHEWRU¶VEXVLQHVVWUDQVDFWLRQVRUHVWDWHRUFRQFHUQV

22   the discovery of assets, business dealings RUWKHH[LVWHQFHDQGGLVSRVLWLRQRIWKHGHEWRU¶V

23   SURSHUW\´Khalil v. Developers Sur. & Indem. Co. (In re Khalil), supra, 379 B.R. at 173.

24   8QGHUWKLVWHVWWKHIDLOXUHWRGLVFORVH0U6DQGHUV¶VEHQHILFLDOLQWHUHVWLQWKH%REE\H5LYHV

25   Trust and his receipt of over $90,000 therefrom is material. Mr. Sanders testified that he

26   used some of the moneys he received from the Bobbye Rives Trust to fund the non-profit

27   RUJDQL]DWLRQWKDWHPSOR\HGKLP7KXVWKH%REE\H5LYHV7UXVW³ERUHDUHODWLRQVKLS´WR0U

28   SandeUV¶VEXVLQHVVWUDQVDFWLRQVQDPHO\IRUPLQJWKHQRQ-profit organization and becoming




                                                      -6-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                                       Desc
                     Imaged Certificate of Notice Page 8 of 10


1    employed by it. Additionally, the $90,000-plus distribution relates to the discovery of the
2    H[LVWHQFHDQGGLVSRVLWLRQRI0U6DQGHUV¶VSURSHUW\WKH-plus existed in Mr.
3    6DQGHUV¶VKDQGVIRUDSHULRGRIWLPHDQGKHWHVWLILHGWKDWKHGLVSRVHGRIWKHHQWLUHW\RIWKLV
4    sum.6 (The Court also notes the common-sense point that $90,000 is a material sum of
5    PRQH\LQWKHRYHUDOOFRQWH[WRI0U6DQGHUV¶VSURSHUW\DQGLQFRPHas shown in the amended
6    VFKHGXOHV )LQDOO\0U6DQGHUV¶VIDLOXUHWRGLVFORVHKLVHPSOR\PHQWVWDWXVZLWKWKHQRQ-
7    profit organization is material because it bears a relationship to his business transactions
8    namely, his employment in the sense that he was in the trade or business of being an
9    employee for the non-profit organization. For these reasons, the Court concludes that each
10   RIWKHWKUHHRPLVVLRQVGHVFULEHGDERYHLV³PDWHULDO´
11           7KHWKLUGDQGILQDOHOHPHQWLVLQWHQW$GHEWRUDFWV³NQRZLQJO\´LIKHRr she acts
12   deliberately and consciously. Id. at 173. 7RSURYHDGHEWRUDFWHG³IUDXGXOHQWO\´DFUHGLWRU
13   must show that (1) the debtor made the representations or omission in the bankruptcy
14   schedules, (2) the debtor knew at the fime they were false, and (3) the debtor made them
15   with the intention and purpose of deceiving creditors. Id. at 173.
16           The Court does not believe this was, like Khalil, a case of reckless disregard for the
17   truth. To the contrary, the Court believes (and finds) that Mr. Sanders deliberately and
18   consciously took steps to ensure that both his interest in the Bobbye Rives Trust and the
19   $90,000-plus distribution he received from it were concealed from creditors.
20           0U6DQGHUV¶VDWWRUQH\FRQWHQGHGDWFORVLQJDUJXPHQWWKDWWKHIDFWWKDWEoth Mr.
21   Sanders and Ms. Calcote, each a trustee of the Bobbye Rives Trust, failed to disclose the
22   Bobbye Rives Trust and the high five-figure distributions received by them from the Bobbye
23   5LYHV7UXVWLVD³SXUHFRLQFLGHQFH´7KH&RXUWGRHVQRWUHJDUGWKLs as a coincidence at all.
24   Rather, this dual failure to disclose is compelling evidence that Mr. Sanders and Ms. Calcote
25   were in league with one another to deceive their creditors, fly under the radar of their chapter
26
27
     6 ,IWKHZRUG³GLVFRYHU\´LVLQWHUSUHWHGWRSHUWDLQRQO\WR³DVVHWV´DQGQRWWR³EXVLQHVVGHDOLQJVRUWKHH[LVWHQFH
28   DQGGLVSRVLWLRQRIWKHGHEWRU¶VSURSHUW\´WKHGLVWULEXWLRQRIWKH-plus can be said to concern the
     discovery of assets, because his chapter 7 trustee was interested in how the $90,000-plus was spent by Mr.
     Sanders and whether any portion of it remained and constituted bankruptcy estate property.



                                                              -7-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                                         Desc
                     Imaged Certificate of Notice Page 9 of 10


1    7 trustees and eliminate their potentially large liability to Ms. Pette for undue influence in
2    getting Bobbye Rives to nearly disinherit her only child. The central element of the scheme
3    was to intentionally fail to disclose the existence of their beneficial interests in the Bobbye
4    Rives Trust and their receipt of high five- figure distributions from it.
5            If, as Mr. Sanders testified, the main purpose of the bankruptcy was to shed his liability
6    to Ms. Pette in regard to the formation of the Bobbye Rives Trust through alleged undue
7    influence and the receipt of a distribution of $90,000-plus from the Bobbye Rives Trust as the
8    DOOHJHGIUXLWVRIVXFKXQGXHLQIOXHQFHWKHQZRXOGQ¶WWKHEHQHILFLDOLQWHUHVWLQWKH%REE\H
9    Rives Trust and such distribution be the very first and most important things Mr. Sanders
10   would want to list in his bankruptcy petition along with the lawsuits themselves? 7 And
11   ZRXOGQ¶WWKHOLVWLQJRIWKRVHLWHPVLQWKHVFKHGXOHVDQG62)$EHWKHYHU\ILUVWWKLQJ0U
12   Sanders would want to check and double-check before signing the petition?
13           +DYLQJKDGDQRSSRUWXQLW\WRFRQVLGHU0U6DQGHUV¶VGHPHDQRURQWKHZLWQHVVVWDQG
14   the Court does not consider credible his assertion that the three omissions were inadvertent
15   or an oversight.
16           2YHUDOO0U6DQGHUV¶VEDQNUXSWF\SHWLWLRQZKHQFRQVLGHUHd in the context of the
17   matters discussed above, shows an effort to minimize assets and sources of income (the
18   beneficial interest, the $90,000-plus distribution and his employment with the non-profit) and
19   maximize liabilities (listing the lawsuits against him but not the assets associated with those
20   liabilities). All of this shows an effort to paint a portrait for creditors and the chapter 7 trustee
21   of an impecunious debtor with minimal assets and maximum liabilities. The scheme
22   unraveled quickly after Ms. Pette appeared at the section 341(a) meeting, but this was likely
23   a development Mr. Sanders had not foreseen.
24           To summarize, the Court finds and determines that (1) Mr. Sanders made three
25   material omissions in the bankruptcy schedules and statement of financial affairs, namely, the
26   omission of his beneficial interest in the Bobbye Rives Trust, the omission of the $90,000-
27
28
     7  The two lawsuits are disclosed in the petition, but note that these are liabilities, not assets ± things not as
     likely to draw the attention of a chapter 7 trustee or a creditor.



                                                               -8-
 Case 8:17-ap-01068-MW Doc 83 Filed 06/05/19 Entered 06/05/19 21:52:33                    Desc
                     Imaged Certificate of Notice Page 10 of 10


1    plus distribution he received from the Bobbye Rives Trust and the omission of his
2    employment by the non-profit organization referenced above; (2) Mr. Sanders knew the
3    schedules and statement of financial affairs were false in this regard at the time he signed the
4    jurats and at the time the petition was filed; and (3) Mr. Sanders made these omissions and
5    signed the jurats with the intention and purpose of deceiving both creditors and the chapter 7
6    trustee.
7           For these reasons, it is adjudged, ordered and decreed that Mr. Sanders is denied a
8    discharge pursuant to 11 U.S.C. § 727(a)(4)(A).
9           IT IS SO ORDERED.
10
                                                   ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: June 3, 2019
25
26
27
28




                                                   -9-
